DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a graphitic film, classified in H01B1/04.
II. Claims 17-32, drawn to a process of making a spreader film, classified in C01B31/04.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the film can be made via differing process steps such as in-situ polymerization and alignment.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Each of Groups I-II is directed to a specific invention (i.e. different process and film) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with R. Crouch on 07/06/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The Drawings filed 09/18/2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/18/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term "substantially parallel to one another" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is noted that the specification recites two ranges (5 degrees and 10 degrees) to define the “substantially parallel” limitation; thus, it is unclear as to which range is being claimed.  
Further, claim 1 recites the limitation of “said graphitic film has graphitic crystals substantially parallel to one another and parallel to a film plane” is unclear since the limitation recites contradictory features (how can the crystals be substantially parallel while also being parallel to a film plane? Wouldn’t they have to be both be “parallel” or “substantially parallel”?). Clarifications are urged. Claims 2-16 are dependent on claim 1 thus inherit the same deficiencies. 
Claim 6 recites a limitation with an alternative “and/or” conjunction followed by an “and” conjunction – it is unclear whether the primary condition is based on the “and/or” or “and” limitation. It is noted that the specification discloses a central core elastomer-free zone; however, the instant claim 6 is silent regarding such limitation thus conveying some ambiguities.
For compact prosecution purposes, a BRI route is implemented in which (a) the greater upper limit and either parallel features and (b) either of the conditions are deemed to meet the claimed limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu (US-20150266739-A1).
	Claims 1, 2, 4 and 5: Zhamu discloses a thermally conductive film comprising a polymer such as polybenzoxazole or polyimide filling the gap of graphene film and a flexible/tensile strength recovery (abs, Fig 3, examples 4-8). In particular, Zhamu discloses a graphene made from pitch or a polymer film, a parallel orientation and alignment, a spacing of less than 0.337 nm, an electrical conductivity of at least 7000 S/cm, a thermal conductivity of 1200 W/mK, an in-plane thermal conductivity of 1,400 to 1,700 W/mK, and a density greater than 2.0 g/cm3 as measured in the absence of a polymer (¶44-46, 59, 67, 83 and table 1 with accompanying text).  
	Claims 1 and 8-14: Regarding the claimed property of tensile elastic strain, the in-plane thermal conductivity of the spreader film, the electrical conductivity and the mosaic spread value, if a prior art reference teaches the substantially identical structure/material/product, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Zhamu discloses the same polymer such as PBO and the graphene made via the same process; thus, the claimed properties are expected – see examples 4-8 as compared to examples 7-12 of the instant specification.
	Claim 3: Zhamu discloses various film thickness such as about 60 microns (examples 4-8).
	Claims 6 and 7: Zhamu discloses varying the amounts of the graphene component from 0-100% (Figs 5-9 with accompanying text) – thus leading to an elastomer free zone at higher loading amounts of graphene.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luo discloses a flexible lateral spreader with PEO/rGO.
Yoshida discloses a thermal film with aligned graphene.
Yoshikawa discloses a thermally highly flexible conductive sheet with aligned graphene scales and a rubber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764